--------------------------------------------------------------------------------

 

 

 

 

 

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN:

 

ARCH ENERGY INC.

 

AND

 

SOURCE PETROLEUM INC. and 1245147 ALBERTA LTD.

 

DATED THE 7th DAY OF SEPTEMBER, 2007

--------------------------------------------------------------------------------

TABLE OF CONTENTS

1. INTERPRETATION 4   1.1 DEFINITIONS 4   1.2 SCHEDULES AND EXHIBITS 11   1.3
INTERPRETATION NOT AFFECTED BY HEADINGS 11   1.4 INCLUDED WORDS 12   1.5
HEADINGS 12   1.6 STATUTORY REFERENCES 12   1.7 INVALIDITY OF PROVISIONS 12  
1.8 KNOWLEDGE OR AWARENESS 12         2. PURCHASE AND SALE AND CLOSING 12   2.1
PURCHASE AND SALE 12   2.2 PURCHASE PRICE 13   2.3 CLOSING 14   2.4 FORM OF
PAYMENT 14   2.5 LIMITED ASSUMPTION OF LIABILITIES 14   2.6 TAX ALLOCATION 14  
2.7 OTHER TAXES 15 2.8 DIVIDEND OF COMMON SHARES, SERIES A PERFORMANCE WARRANTS,
AND SERIES B PERFORMANCE WARRANTS 15         3. DOCUMENTS, RECORDS AND SPECIFIC
CONVEYANCES 17   3.1 DELIVERY OF DATA 17   3.2 CONVEYANCES AND JOINT OBLIGATIONS
17   3.3 ARBITRATION 17         4. INTERIM OPERATIONS 18   4.1 MAINTENANCE OF
THE ASSETS 18   4.2 CONSENT OF PURCHASER 18         5. APPORTIONMENTS. 19   5.1
APPORTIONMENTS 19         6. CLOSING 21   6.1 VENDOR'S CLOSING CONDITIONS 21  
6.2 PURCHASER'S CLOSING CONDITIONS 22   6.3 EFFORTS TO FULFILL CONDITIONS
PRECEDENT 24   6.4 ASSIGNED CONTRACTS 25         7. REPRESENTATIONS AND
WARRANTIES 25   7.1 REPRESENTATIONS AND WARRANTIES OF VENDOR 25   7.2 LIMITATION
OF REPRESENTATIONS AND WARRANTIES 28   7.3 REPRESENTATIONS AND WARRANTIES OF
PURCHASER 29         8. INDEMNITIES 30   8.1 INDEMNITIES FOR REPRESENTATIONS AND
WARRANTIES 30   8.2 GENERAL PRE AND POST-CLOSING INDEMNITY 31   8.3
ENVIRONMENTAL INDEMNITY 31         9. GENERAL 32   9.1 TERMINATION 32   9.2
EXCLUSIVITY 32   9.3 TERMINATION FEE 33   9.4 CONFIDENTIALITY 34   9.5 EMPLOYEES
34   9.6 PRIVACY RESTRICTIONS 34   9.7 FURTHER ASSURANCES 34

Page 2

--------------------------------------------------------------------------------


  9.8 RECOGNITION 34   9.9 NO MERGER 35   9.10 PUBLIC ANNOUNCEMENTS 35   9.11
SIGNS AND NOTIFICATIONS 36   9.12 GOVERNING LAW 36   9.13 TIME 36   9.14 NOTICES
36   9.15 ENTIRE AGREEMENT 37   9.16 ENUREMENT 37   9.17 WAIVERS 37   9.18
SUBSTITUTION AND SUBROGATION 37   9.19 EXPENSES 37   9.20 SEVERABILITY 37   9.21
COUNTERPART EXECUTION 39

SCHEDULES

Schedule “A” - Lands and Leases Schedule “B” - Facilities, Processing
Obligations and Units and exclusions from Miscellaneous Interests Schedule “C” -
Wells Schedule “D” - Conveyance Schedule “E” - Assumed Liabilities

Page 3

--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS AGREEMENT dated the 7th day of September, 2007, BETWEEN:

> > > > SOURCE PETROLEUM INC., a body corporate having an office and carrying on
> > > > business in the City of Calgary, in the Province of Alberta ("Vendor")
> > > > and 1245147 ALBERTA LTD., a body corporate having an office and carrying
> > > > on business in the City of Calgary, in the Province of Alberta (“Subco”)

- and -

> > > > ARCH ENERGY INC., a body corporate having an office and carrying on
> > > > business in the City of Calgary, in the Province of Alberta
> > > > ("Purchaser")

              WHEREAS Vendor and Subco wish to sell to Purchaser and Purchaser
wishes to purchase from Vendor and Subco the Assets, all subject to and in
accordance with the terms and conditions set forth herein;

              NOW THEREFORE in consideration of the premises and the mutual
covenants and agreements hereinafter contained, the Parties agree as follows:

1.

INTERPRETATION

      1.1

Definitions

     

In this Agreement, including the recitals, this section and the schedules
attached hereto, the following capitalized words and phrases shall have the
following meanings:

      (a)

"Abandonment and Reclamation Obligations" means all obligations to abandon the
Wells and restore and reclaim the surface sites thereof, to decommission and
remove the facilities and equipment comprised in the Tangibles and restore and
reclaim the surface sites thereof and to reclaim and restore the lands to which
the surface rights relate;

      (b)

"Adjustment Date" means the hour of 8:00 a.m. Calgary, Alberta time on the date
of Closing;

      (c)

"EUB" means any energy and utilities board, or its local equivalent, having
jurisdiction regarding a particular asset of the Vendor and Subco;

      (d)

"AFEs" means authorities for expenditure, cash calls and operations notices
issued under operating agreements authorizing expenditures and similar items and
amounts budgeted pursuant to unit operating agreements for the Units and
approved mail ballots, if any;

Page 4

--------------------------------------------------------------------------------


  (e)

“Arch Subsequent Financing” means the equity financing of the Purchaser, or any
Successor Issuer, for an amount of at least $1,000,000, to be completed after
the date of this Agreement but prior to or concurrently or contemporaneously
with the Closing;

        (f)

"Assets" means the Petroleum and Natural Gas Rights, the Tangibles and the
Miscellaneous Interests;

        (g)

"Assumed Liabilities" means the specific payables of the Vendor and Subco with
respect to the Assets occurring prior to the Adjustment Date, and further
described in Schedule E attached hereto;

        (h)

"Business Day" means any day other than a Saturday, a Sunday or a statutory
holiday in Calgary, Alberta;

        (i)

"Closing" means the closing of the purchase and sale herein provided for;

        (j)

"Closing Time" means the hour of 12:00 p.m. Calgary, Alberta time on November
30, 2007, or such other date or time as may be agreed upon in writing by the
Parties;

        (k)

"Common Shares" shall mean common shares in the capital of the Purchaser, as
presently constituted, or in any Successor Issuer;

        (l)

"Confidentiality Agreement" means the confidentiality agreement between the
Vendor and the Purchaser dated September 7, 2007

        (m)

"Contracts" means all contracts and other agreements, arrangements,
understandings and commitments directly relating to the Assets and, subject to
section 6.4 hereof, shall include, without limitation, the proportion of the
master services agreements relating to the Tangibles that may be assigned to
Purchaser;

        (n)

"Environmental Liabilities" means any and all environmental damage or
contamination or other environmental problems pertaining to or caused by the
Assets or operations thereon or related thereto, however and by whomsoever
caused, and whether such environmental damage or contamination or other
environmental problems occur or arise in whole or in part prior to, at or
subsequent to the Closing Time. Without limiting the generality of the
foregoing, such environmental damage or contamination or other environmental
problems shall include (i) surface, underground, air, ground water or surface
water contamination; (ii) the abandonment or plugging of or failure to abandon
or plug any of the Wells; (iii) the restoration or reclamation of or failure to
restore or reclaim any part of the Assets; (iv) the breach of applicable
Regulations in effect at any time; and (v) the removal of or failure to remove
foundations, structures or equipment;

        (o)

"Exclusivity Period" means the period of time from and including the date of
this Agreement to and including the date of termination of this Agreement in
accordance with the terms hereof;

        (p)

"Facilities" means the right, title, estate and interest of Vendor or Subco
described in Schedule "B" in and to the facilities described in Schedule “B” and
all of those facilities related to the Lands, if any;

Page 5

--------------------------------------------------------------------------------


  (q)

"GST" means the goods and services tax administered pursuant to the Excise Tax
Act (Canada), 1980, R.S.C., C.E.-15, as amended and the regulations thereunder
or under any successor or parallel federal or provincial legislation that
imposes a tax on the recipient of goods and services;

            (r)

"Lands" means:

            (i)

the following lands in which the Vendor or Subco has an interest as described
below;

            (A)

TWP 75 Rge 4 W6M: Section 21, all P& NG below base of the Halfway, TWP 75 Rge 4
W6M: Section 29, all P& NG below base of the Stoddart; TWP 75 Rge 4 W6M: Section
31, all P& NG below base of the Bluesky- Bullhead, in the Woking Area of
Alberta, Canada and as more specifically described in the Farmout Agreement
between Dual Exploration Inc. and 1245147 Alberta Ltd. dated July 4, 2006 (the
“Woking Property”);

            (B)

TWP 83 Rge 19 W5M: Sections 15, 16, 17, 20, 21 and 29, Oilsands from the top of
the Peace River fm to the base of the Pekisko fm, in the Harmon Valley area of
Alberta, Canada and as more specifically described in the Farmout Agreement
between Dual Exploration Inc. and 1245147 Alberta Ltd. dated July 4, 2006 (the
“Harmon Valley Property”); and

            (C)

TWP 40, Rge 31, W1M Sections 1-36, TWP 41, Rge 31, W1M Section 1-35, TWP 40 Rge
32, W1M Section 1-3 incl., Frac. E/2 Sec. 4, Frac. E/2 Sect. 9, 10-15 incl.,
Frac. E/2 Sec. 16, Frac E/2 Sec. 21, 22-27 incl, Frac. E/2 Sec. 28, Frac. E/2
Sec. 33, 34-36 incl., TWP 41, Rge 32, W1M Secs 1-3 incl., Frac. E/2 Sec. 4,
Frac. E/2 Sec. 9, 10-15 incl., Frac. E/2 Sec. 16, Frac. E/2 Sec. 21, 22-27
incl., Frac. E/2 Sec. 28, Frac. E/2 Sec. 33, 34-36 incl; TWP 48, Rge 15, W2M,
Sections 1-36, TWP 49, Rge 15, W2M, Sections 1-36; TWP 48, Rge 15, W2M, Sections
1-36; TWP 48, Rge 16, W2M, Sections 1-36, TWP 49, Rge 16, W2M, Sections 1-36,
TWP 48, Rge 13, W2M, Sections 1-33, Sec. 36, TWP 48, Rge 14, W2M, Sections 1-36,
TWP 48, Rge 12, W2M, Sections 1-22 incl., S/2 & NW 23, 24-36 incl., in the
Province of Saskatchewan, Canada and as more specifically described in Oil Shale
Exploration Permits PS 00244, PS00245 and PS00246 (the “Saskatchewan Property”).

            (ii)

the lands set forth and described in Schedule “A” insofar as rights thereto are
granted by the Leases and any and all lands pooled or unitized therewith and
includes the Petroleum Substances within such lands subject to such limitations
as to geological formations and Petroleum Substances as set forth in Schedule
“A”;

            (s)

"Leases" means all leases, licences, permits and other documents of title set
forth and described in Schedule “A”, by virtue of which the holder thereof is
entitled to drill for, win, take, own or remove the Petroleum Substances within,
upon or under the Lands or by virtue of which the holder thereof is deemed to be
entitled to a share of Petroleum

Page 6

--------------------------------------------------------------------------------


 

Substances removed from the Lands and includes, if applicable, all renewals and
extensions of such documents and all documents issued in substitution therefore
but only insofar as the same relate to the Lands;

            (t)

"Losses" means all actions, causes of action, losses, costs, claims, damages,
penalties, assessments, charges, expenses or other liabilities whatsoever
suffered, sustained, or incurred by a Party and include, without limitation,
reasonable legal fees on a solicitor and client basis and other professional
fees and disbursements on a full indemnity basis, but notwithstanding the
foregoing shall not include any liability for indirect or consequential damages
including, without limitation, business loss, loss of profit, economic loss,
punitive damages, or income tax liabilities;

            (u)

"Miscellaneous Interests" means, subject to any and all limitations and
exclusions provided for in this definition, all property, assets, interests and
rights pertaining to the Petroleum and Natural Gas Rights and the Tangibles
owned by the Vendor or Subco, or either of them, but only to the extent that
such property, assets, interests and rights pertain to the Petroleum and Natural
Gas Rights and the Tangibles, or either of them, including, without limitation,
any and all of the following:

            (i)

all contracts, agreements, documents, well licenses and books and records
relating to the Assets;

            (ii)

the Production Sales Contracts, the Transportation Agreements, the Processing
Obligations and any other contracts and agreements relating to the Petroleum and
Natural Gas Rights and the Tangibles, or either of them, including without
limitation, gas purchase contracts, processing agreements, transportation
agreements and agreements for the construction, ownership and operation of
facilities;

            (iii)

fee simple rights to, and rights to enter upon, use or occupy the surface of any
lands which are or may be used to gain access to or otherwise use the Petroleum
and Natural Gas Rights and the Tangibles, or either of them, excluding any such
rights that pertain only to a well or wells other than the Wells;

            (iv)

the Wells (and no other wells), including the wellbores and any and all casing;
and

            (v)

all records, books, documents, licences, permits, approvals, authorizations,
files, or papers which relate to the Petroleum and Natural Gas Rights and the
Tangibles, or either of them, but specifically excluding any of the foregoing
that

            (i)

may pertain to Vendor's or Subco’s proprietary technology or interpretations;

            (ii)

are owned or licensed by Third Parties with restrictions on their delivery or

           

disclosure by Vendor or Subco to any assignee; and (iii) are referred to
specifically as exclusions in Schedule “B”;

            (v)

"Party" means a party to this Agreement;

            (w)

"Permitted Encumbrances" means:

            (i)

easements, rights of way, servitudes and other similar rights in land
(including, without limitation, rights of way and servitudes for highways and
other roads,

Page 7

--------------------------------------------------------------------------------


 

railways, sewers, drains, gas and oil pipelines, gas and water mains, electric
light, power, telephone, telegraph or cable television conduits, poles, towers,
wires and cables) which do not materially impair the use of the Assets affected
thereby;

        (ii)

the right reserved to or vested in any municipality or government or other
public authority by the terms of any lease, licence, franchise, grant or permit
or by any statutory provision, to terminate any such lease, licence, franchise,
grant or permit or to require annual or other periodic payments as a condition
of the continuance thereof;

        (iii)

liens imposed by statute securing the payment of taxes, assessments and
governmental charges which are not due;

        (iv)

rights of general application reserved to or vested in any governmental
authority to levy taxes on Petroleum Substances produced from the Lands or any
of them or the revenue therefrom and governmental requirements and limitations
of general application as to production rates on the operations of any property;

        (v)

the terms and conditions of the Leases, the Production Sales Contracts, the
Transportation Agreements, the Processing Obligations and agreements, if any,
for the sale of Petroleum Substances produced from the Lands that are terminable
on not greater than 91 days notice (without an early termination penalty or
other cost);

        (vi)

statutory exceptions to title, and the reservations, limitations, provisos and
conditions in any original grants from the Crown of any of the mines and
minerals within, upon or under the Lands;

        (vii)

any security held by any Third Party encumbering Vendor's or Subco’s interest in
and to the Assets, or any part or portion thereof, in respect of which Vendor or
Subco delivers a discharge to Purchaser at or prior to Closing; and

        (viii)

all royalty burdens, liens, penalties, conversion rights, adverse claims,
encumbrances and other claims of Third Parties set out in Schedule “A”;


  (x)

"Petroleum and Natural Gas Rights" means such rights in and to the Lands and the
Leases owned by the Vendor or Subco, together with any of the following which
relate thereto owned by the Vendor or Subco:

          (i)

rights to explore for, drill for, extract, win, produce, take, save or market
Petroleum Substances from the Lands;

          (ii)

rights to a share of the production of Petroleum Substances from the Lands;

          (iii)

rights to all Petroleum Substances injected into but not produced from the
Lands;

          (iv)

rights to a share of the proceeds of, or to receive payment calculated by
reference to, the quantity or value of the production of Petroleum Substances
produced from the Lands, other than the rights under agreements for the sale of
Petroleum

Page 8

--------------------------------------------------------------------------------


 

Substances produced from the Lands including, without limiting the generality of
the foregoing, the Unit Interest;

        (v)

rights to acquire any of the rights described in subparagraphs (i) to (iv) of
this definition; and

        (vi)

interests in any rights described in subparagraphs (i) to (v) of this
definition,


 

including, to the extent that they are described in Schedule “A” all interests
and rights known as working interests, royalty interests, overriding royalty
interests, gross overriding royalty interests, production payments, profits
interests, net profits interests, revenue interests, net revenue interests,
economic interests and other interests, fractional or undivided interests in any
of the foregoing;

        (y)

"Petroleum Substances" means any of crude oil, crude bitumen and products
derived therefrom, synthetic crude oil, petroleum, natural gas, natural gas
liquids and any and all other substances related to any of the foregoing,
whether liquid, solid or gaseous and whether hydrocarbons or not, including
without limitation, sulphur;

        (z)

"Place of Closing" means the offices of Shea Nerland Calnan LLP, 2800, 715 – 5th
Avenue SW, Calgary, AB T2P 2X6, or such other place as may be agreed upon in
writing by the Parties;

        (aa)

"Prime Rate" means the daily rate of interest expressed as a per annum rate
announced from time to time by the main branch of the Royal Bank of Canada in
Calgary, Alberta as a reference rate for the determination of interest rates on
Canadian dollar commercial loans to customers in Canada which are in effect
during the interest calculation period set forth in this Agreement;

        (bb)

"Processing Obligations" means those obligations relating to the processing of
Petroleum Substances produced from the Lands, if any, described in Schedule “B”;

        (cc)

"Purchase Price" means the amount payable pursuant to section 2.2(a);

        (dd)

"Regulations" means all statutes, laws, rules, orders, regulations and
directions of governmental and other competent authorities in effect from time
to time and made by governments or governmental boards or agencies having
jurisdiction over the Assets;

        (ee)

"Rights of First Refusal" means a right of first refusal, pre-emptive right of
purchase or similar right whereby any Third Party has the right to acquire or
purchase all or a portion of the Assets as a consequence of the Parties entering
into this Agreement or the transaction to be effected by this Agreement;

        (ff)

"Security Interests" means security interests in the Assets or any portion
thereof or granted by a Party, its affiliates or predecessors in title whether
by way of mortgage, deed of trust, Bank Act (Canada), assignments, debenture,
general security agreement or land charge under personal property security
legislation or otherwise, including any amendments thereto;

        (gg)

“Series A Performance Warrants” means the securities of the Purchaser, or any
Successor Issuer, which shall have the terms and conditions set out in section
2.2(b);

Page 9

--------------------------------------------------------------------------------


  (hh)

“Series B Performance Warrants” means the securities of the Purchaser, or any
Successor Issuer, which shall have the terms and conditions set out in section
2.2(c);

          (ii)

"Specific Conveyancing" means all conveyances, assignments, transfers, novations
and other documents or instruments that are reasonably required or desirable to
convey, assign and transfer the interest of Vendor or Subco in and to the Assets
to Purchaser and to novate Purchaser in the place and stead of Vendor or Subco
with respect to the Assets;

          (jj)

“Successor Issuer” means any issuer whose common shares are listed and posted
for trading on either the TSX Venture Exchange or the Toronto Stock Exchange and
that the Purchaser completes a reverse take over of either prior to or
concurrently with the closing of the transaction contemplated by this Agreement;

          (kk)

"Take or Pay Amount" means Vendor's or Subco’s share of any and all amounts
equal to the outstanding take or pay liability as of the Adjustment Date in
respect of any and all Take or Pay Provisions;

          (ll)

"Take or Pay Provisions" means "take or pay" or similar provisions in or in
respect of contracts for the sale of Petroleum Substances attributable to the
Petroleum and Natural Gas Rights whereby Vendor or Subco is obligated to:

          (i)

sell or deliver Petroleum Substances without in due course receiving or being
entitled to retain full payment therefore at the full price which would
otherwise be applicable; or

          (ii)

pay any person an amount on account of payments previously made in respect of
quantities of Petroleum Substances which were not previously delivered;

          (mm)

"Take-Over Proposal" means a bid or offer to acquire 20% or more of the
outstanding common shares of the Vendor or Subco or any proposal, offer or
agreement for a merger, consolidation, amalgamation, arrangement,
recapitalization, liquidation, dissolution, reorganization into a royalty trust
or income fund or similar transaction or other business combination involving
the Vendor or Subco or any proposal, offer or agreement to acquire 25% or more
of the assets of the Vendor or Subco; or

          (nn)

"Tangibles" means, to the extent they are owned by the Vendor or Subco:

          (i)

all tangible depreciable property and assets which are situate in, on or about
the Lands or appurtenant thereto and which are used or are intended to be used
in connection with production, gathering, processing, measuring, making
marketable, injection, removal, transmission or treatment or storage of
Petroleum Substances or operations thereon or relative thereto or appurtenant to
or used in connection with the Wells or in connection with water or miscible
fluids injection or removal operations that pertain to the Petroleum and Natural
Gas Rights including, without limitation, gas plants, oil batteries, production
equipment, fresh and produced water facilities, pipelines, pipeline connections,
meters, dehydrators, motors, compressors, treaters, scrubbers, separators,
pumps, tanks, boilers and communication equipment, but specifically excluding
any tangible depreciable property and assets beyond the point of entry into a
gathering system, plant or other facility;

Page 10

--------------------------------------------------------------------------------


  (ii)

the Facilities; and

        (iii)

the Unit Facilities;


  (oo)

"Termination Fee" means the fee of $100,000 payable by the Vendor to the
Purchaser in the event that the circumstances referred to in section 9.3 hereof
arise;

        (pp)

"Third Party" means any individual or entity other than the Parties;

        (qq)

"Unit" means the scheme of unitization for the production of Petroleum
Substances, the unit area established thereunder and all property subject to
such scheme created pursuant to the unit agreements and unit operating
agreements including any and all amendments thereto, described in Schedule “B”,
if any;

        (rr)

"Unit Facilities" means the Unit Interest in and to all tangible depreciable
property and assets owned and operated by the Unit;

        (ss)

"Unit Interest" means the right, title, estate and interest of Vendor or Subco
described in Schedule “B” in and to the Unit; and

        (tt)

"Wells" means the wells identified in Schedule “C” and all wells which are or
may be used in connection with the Petroleum and Natural Gas Rights excluding
abandoned wells but otherwise including without limitation, producing, shut-in,
suspended, water source, injection or disposal wells.


1.2

Schedules and Exhibits

   

The following schedules are attached to, form part of, and are incorporated in
this Agreement:


Schedule “A” - Lands and Leases Schedule “B” - Facilities, Processing
Obligations and Units and exclusions from Miscellaneous Interests Schedule “C” -
Wells Schedule “D” - Conveyance Schedule “E” - Assumed Liabilities


These schedules are incorporated herein by reference as though contained in the
body of this Agreement. Whenever any term or condition, whether express or
implied, of any schedule conflicts or is at variance with any term or condition
of the body of this Agreement, the latter shall prevail.

    1.3

Interpretation Not Affected by Headings

   

The division of this Agreement into articles, sections, subsections, clauses,
subclauses and paragraphs and the provision of headings for all or any thereof
are for convenience and reference only and shall not affect the meaning,
interpretation or construction of this Agreement.

Page 11

--------------------------------------------------------------------------------


1.4

Included Words

   

When the context reasonably permits, words suggesting the singular shall be
construed as suggesting the plural and vice versa, and words suggesting gender
or gender neutrality shall be construed as suggesting the masculine, feminine
and neutral genders.

    1.5

Headings

   

The expressions "Article", "section", "subsection", "clause", "subclause",
"paragraph" and "Schedule" followed by a number or letter or combination thereof
mean and refer to the specified article, section, subsection, clause, subclause,
paragraph and schedule of or to this Agreement.

    1.6

Statutory References

   

Any reference herein to a statute shall include and shall be deemed to be a
reference to such statute and to the regulations made pursuant thereto, and all
amendments made thereto and in force from time to time, and to any statute or
regulation that may be passed which has the effect of supplementing or
superseding the statute so referred to or the regulations made pursuant thereto.

    1.7

Invalidity of Provisions

   

If any of the provisions of this Agreement should be determined to be invalid,
illegal or unenforceable in any respect, the validity, legality or
enforceability of the remaining provisions herein shall not in any way be
affected or impaired thereby.

    1.8

Knowledge or Awareness

   

Where in this Agreement a representation or warranty is made on the basis of the
knowledge information, belief or awareness of a Party, such knowledge,
information or belief or awareness consists only of the actual knowledge or
awareness, as the case may be, of the current officers, and employees of such
Party whose normal responsibilities relate to the subject matter of the
representation or warranty, after having made due and commercially reasonable
inquiries which the Parties hereto covenant that they will cause such of their
respective officers and employees to make, and does not include knowledge,
information or belief and awareness of any other person or persons.

    2.

PURCHASE AND SALE AND CLOSING

    2.1

Purchase and Sale


  (a)

Vendor and Subco agree to sell, assign, set over, convey and transfer to
Purchaser and Purchaser agrees to acquire and purchase from Vendor and Subco,

          (i)

all the right, title, estate and interest of Vendor and Subco (whether absolute
or contingent, legal or beneficial) in and to the Assets relating to the Harmon
Valley Property;

          (ii)

all the right, title, estate and interest of Vendor and Subco (whether absolute
or contingent, legal or beneficial) in and to the Assets relating to the Woking
Property; and

Page 12

--------------------------------------------------------------------------------


  (iii)

such percentage of the right, title, estate and interest of Vendor and Subco
(whether absolute or contingent, legal or beneficial) in and to the Assets
relating to the Saskatchewan Property that would provide the Purchaser with a
60% interest in those Assets upon completion of the transactions contemplated
herein (i.e. in the Assets relating to the Saskatchewan Property, upon
completion of the transactions contemplated herein the Purchaser will have a 60%
interest, Vendor will have a 25% interest and a third party will have a 15%
interest);


 

by payment of the Purchase Price by the Purchaser to the Vendor, subject to and
in accordance with the terms of this Agreement.

        (b)

Purchaser acknowledges that the third party that currently has an interest in
the Assets relating to the Saskatchewan Property has the right, upon
satisfaction of certain conditions, to acquire an additional 10% interest in the
Assets relating to the Saskatchewan Property and agrees with the Vendor that, if
such right is properly exercised by that third party, such interest will be
acquired from the Purchaser’s interest such that , upon transfer of that
additional 10% interest the Purchaser will have a 50% interest, Vendor will have
a 25% interest and the third party will have a 25% interest). Any payment by
that third party, or any assignee, shall be for the account of the Purchaser.


2.2

Purchase Price

      (a)

The Purchase Price for the Assets shall be equal to $21,000,000 (in Canadian
dollars) less any assumed liabilities, such Purchase Price payable via the
issuance of Common Shares at a deemed price per Common Share equal to the lesser
of $2.00 and the price at which the Common Shares (or securities exchangeable
for Common Shares) are issued pursuant to the Arch Subsequent Financing.

      (b)

The Purchaser shall also issue to the Vendor 2,000,000 Series A Performance
Warrants, each of which shall be exchangeable for no additional consideration
into one Common Share at any time on or before the date that is 3 years from the
Closing Time upon the issuance of a report conforming to the requirements of NI
51-101 for the Harmon Valley Property reporting the existence of at least 30
million barrels of “3P” (i.e. proven plus probable plus possible) gross oil
reserves and each of which shall be non-transferable except as contemplated
herein.

      (c)

The Purchaser shall also issue to the Vendor 1,000,000 Series B Performance
Warrants, each of which shall be exchangeable for no additional consideration
into one Common Share at any time on or before the date that is 3 years from the
Closing Time upon the issuance of a report conforming to the requirements of NI
51-101 for the Harmon Valley Property reporting the existence of at least 50
million barrels of “3P” (i.e. proven plus probable plus possible) gross oil
reserves and each of which shall be non-transferable except as contemplated
herein.

      (d)

Each of the Purchaser and the Vendor acknowledge that the sale of the Assets
associated with the Saskatchewan Property will be subject to withholding tax
under applicable Canadian tax legislation and that such withholding tax will be
deducted from the consideration paid by the Purchaser to the Vendor for such
Assets prior to such payment being made.

Page 13

--------------------------------------------------------------------------------


2.3

Closing

     

Closing shall take place at the Place of Closing at the Closing Time if there
has been satisfaction or waiver of the all of the conditions of Closing
contained in this Agreement. Subject to all other provisions of this Agreement,
possession, risk and beneficial ownership of Vendor's and Subco’s interest in
and to the Assets shall pass from Vendor and Subco to Purchaser at the Closing
Time and Purchaser shall not be entitled to claim ownership of the Assets until
the Closing Time.

      2.4

Form of Payment

     

All payments to be made pursuant to this Agreement shall be in securities of the
Purchaser via the delivery of certificates representing such securities. Subject
to the adjustments provided for herein, the Purchase Price shall be paid and
satisfied at Closing via the delivery of the Common Shares, Series A Performance
Warrants and Series B Performance Warrants as described in 2.2 (a), (b), and
(c), as directed by the Vendor.

      2.5

Limited Assumption of Liabilities

      (a)

Subject to the provisions of Sections 6.2, 6.3 and 6.4 hereof, at Closing,
Purchaser shall assume and/or waive (as the case may be) (i) the obligations and
liabilities arising after the Effective Date under the Contracts; and (ii) the
Assumed Liabilities. It is not the intention of the Parties that the assumption
by Purchaser of the Assumed Liabilities shall in any way enlarge the rights of
any third parties relating thereto. Nothing contained herein shall prevent
Purchaser from contesting any of the Assumed Liabilities with any third party
obligee

      (b)

Except as otherwise expressly provided in this Agreement, Purchaser does not
assume, agree to pay, perform or discharge or otherwise have any responsibility
for any other obligation or liability of Vendor or Subco, including, without
limitation, any account payable not included in the Assumed Liabilities,
(whether fixed, contingent, unliquidated, absolute or otherwise) and whether
arising or to be performed prior to, on or after the Adjustment Date and Vendor
or Subco shall pay, perform or discharge, as appropriate, all such obligations
and liabilities.

      2.6

Tax Allocation

     

The Parties shall allocate the Purchase Price amongst the Assets as follows:

      (a)

For the Woking Property:


  (i) Petroleum and Natural Gas Rights $1,000,000           (ii) Tangibles
$100,000           (iii) Miscellaneous Interests $0             TOTAL $1,100,000


  (b)

For the Harmon Valley Property:

Page 14

--------------------------------------------------------------------------------


  (iii) Petroleum and Natural Gas Rights $19,695,000           (iv) Tangibles
$190,000           (iii) Miscellaneous Interests $0           TOTAL $19,885,000


  (a)

For the Saskatchewan Property:


  (v) Petroleum and Natural Gas Rights $15,000           (vi) Tangibles $0      
    (iii) Miscellaneous Interests $0           TOTAL $15,000


Each of the Vendor and Subco, as applicable, and the Purchaser agree to
co-operate in the filing of such elections under the Income Tax Act (Canada) and
other taxation statutes as may be necessary or desirable to give effect to such
allocation for tax purposes.

      2.7

Other Taxes

     

At Closing, Purchaser shall pay to Vendor any GST payable in respect of the
Assets (excluding the Petroleum and Natural Gas Rights), which Vendor shall
remit according to law. The GST registration number of Vendor is
__________________. At Closing, Purchaser shall be solely responsible for any
provincial sales tax pertaining to its acquisition of the Assets and shall remit
any such taxes to the applicable governmental authority according to law.

     

Notwithstanding the foregoing, the Vendor and Subco, as applicable, and the
Purchaser will on or before Closing jointly execute an election, in the
prescribed form and containing the prescribed information to have subsection
167(1.1) of the Excise Tax Act (Canada) apply to the sale and purchase of the
Assets associated with each of the Woking Property and the Harmon Valley
Property. The Purchaser will file such election with the Minister of National
Revenue within the time prescribed by the Excise Tax Act (Canada). In the event
that the Minister of National Revenue determines that GST is payable in respect
of the sale of the Woking Property or the Harmon Valley Property as contemplated
by this Agreement, the Purchaser shall be responsible for, and hereby
indemnifies and saves the Vendor and Subco harmless from and against, the
payment of the same together with all penalties and interest the Canada Revenue
Agency may assess against the Vendor or Subco. The covenants contained in this
paragraph shall survive the completion of the within purchase and sale
transaction.

     

The parties acknowledge that GST will be payable with respect to the sale of the
Assets associated with the Saskatchewan property.

      2.8

Dividend of Common Shares, Series A Performance Warrants, and Series B
Performance Warrants

      (a)

The Vendor agrees to, forthwith upon the later of the Closing and the time of
the Common Shares, Series A Performance Warrants, Series B Performance Warrants
and

Page 15

--------------------------------------------------------------------------------


 

the Common Shares underlying the Series A Performance Warrants and Series B
Performance Warrants are registered for distribution in the United States as
contemplated by section 2.8(b) below, dividend out such securities delivered to
the Vendor pursuant to this Agreement to the holders of the common shares of
Source on a pro rata basis.

        (b)

The Vendor and the Purchaser both acknowledge that, to distribute the Common
Shares, Series A Performance Warrants, Series B Performance Warrants and the
Common Shares underlying the Series A Performance Warrants and Series B
Performance Warrants received by the Vendor to the Vendor’s shareholders as
contemplated in section 2.8(a), the Purchaser will be required to register such
securities for distribution in the United States via the filing of a
registration statement on Form F-1 (or similar forms) as required pursuant to
Staff Legal Bulletin No. 4 issued by the United States Securities and Exchange
Commission, or obtain an exemption from such requirements. As a result of this
requirement, the Vendor agrees to take all commercially reasonably steps
necessary to prepare and submit all necessary filings with the United States
Securities and Exchange Commission on behalf of the Purchaser to qualify such
securities for distribution in the United States as contemplated in section
2.8(a), or obtain an exemption from such requirements. The Purchaser agrees to
provide the Vendor with all commercially reasonable assistance in order to allow
the Vendor to satisfy the obligations referred to in this section 2.8 (b). The
Purchaser agrees that, upon receipt by the Purchaser from the Vendor of copies
of applicable and appropriate invoices from third parties for services rendered,
the Purchaser will reimburse the Vendor for all reasonable expenses incurred by
the Vendor in satisfying the Vendor’s obligations referred to in this section,
provided that the Vendor shall have received the prior written approval of the
Purchaser for such expenses prior to such expenses being incurred.

        (c)

In the event that the Common Shares, Series A Performance Warrants and Series B
Performance Warrants, including the Common Shares issuable pursuant to the
Series A Performance Warrants and Series B Performance Warrants, are not
qualified for distribution in the United States upon completion of the
transaction contemplated by this Agreement, or an exemption from such
requirements has not been obtained, the Purchaser and the Vendor agree that they
shall continue to use all commercially reasonably efforts to qualify such
securities for distribution in the United States, or obtain an exemption from
such requirements.

        (d)

The Vendor further agrees that, until such time as the Common Shares, Series A
Performance Warrants and Series B Performance Warrants have been distributed to
the Vendor’s shareholders as contemplated in section 2.8(a), it shall not trade
such securities held by it, including the Common Shares issuable pursuant to the
Series A Performance Warrants and Series B Performance Warrants, and it shall
not take any action to vote the Common Shares held by it, including the Common
Shares issuable pursuant to the Series A Performance Warrants and Series B
Performance Warrants.

        (e)

The Purchaser acknowledges that, upon qualification of the Common Shares, Series
A Performance Warrants and Series B Performance Warrants for distribution in the
United States as contemplated above, it will be subject to certain continuous
disclosure filing requirements and obligations under applicable securities
legislation in the United States.

        (f)

The Vendor acknowledges and agrees that Purchaser may complete a reverse take
over transaction with another issuer prior to or concurrently with the
completion of the

Page 16

--------------------------------------------------------------------------------

transaction contemplated in this Agreement. In such event, the rights and
obligations of the Purchaser hereunder will be assigned to, or assumed by, the
Successor Issuer.

3.

DOCUMENTS, RECORDS AND SPECIFIC CONVEYANCES

        3.1

Delivery of Data

       

Vendor and Subco shall deliver to Purchaser at Closing or forthwith thereafter
the original copies of the Leases and any other agreements and documents to
which the Assets are subject and the original copies of contracts, agreements,
correspondence, records, books, documents, licences, permits, approvals, reports
and data comprising Miscellaneous Interests which are now in the possession of
Vendor or Subco or of which it gains possession prior to Closing, all in an
organized form. Notwithstanding the foregoing, if and to the extent such Leases,
contracts, agreements, correspondence, records, books, documents, licences,
reports and data also pertain to interests other than the Assets, photocopies or
other copies may be provided to Purchaser in lieu of original copies. Vendor or
Subco may retain photocopies of all Leases, contracts, agreements,
correspondence, records, books, documents, licences, reports and data, at its
sole cost and expense. Vendor and Subco may review the Leases, contracts,
agreements, correspondence, records, books, documents, licences, reports and
data provided to Purchaser after Closing to the extent required by Third Party
requirements.

        3.2

Conveyances and Joint Obligations

       

Vendor and Subco shall prepare the Specific Conveyances none of which shall
confer or impose upon a Party any greater right or obligation than contemplated
in this Agreement. All such Specific Conveyances shall be executed and delivered
by the Parties at Closing. It shall not be necessary for the Specific
Conveyances to have been executed prior to or at Closing by any Third Parties
except for any affiliate or broker holding legal title on behalf of Vendor or
Subco. Forthwith after Closing with the cooperation of Purchaser, Vendor and
Subco shall circulate and register, as the case may be, all Specific Conveyances
that by their nature may be circulated or registered. All costs of registration
of the Specific Conveyances, including without limiting the generality of the
foregoing, all transfers of caveats, well, facility and pipeline licence
transfers, assignments of dispositions and any associated security deposits
shall be for Purchaser's account.

        3.3

Arbitration

        (a)

Reference to Arbitration

        (i)

In respect of matters referred to arbitration under section 5.1, the Parties
shall select an arbitrator within two (2) Business Days of the Closing Time.

        (ii)

In respect of any other matters referred to arbitration under this Agreement,
the Parties shall select an arbitrator within two (2) Business Days of the date
the matter is referred to arbitration.

        (iii)

If the arbitration is with respect to the existence of a title defect, the
arbitrator shall be a recognized oil and gas lawyer in private practice in
Calgary, Alberta who does not represent either Party.

Page 17

--------------------------------------------------------------------------------


  (iv)

If the arbitration is with respect to the value allocated to a title defect, the
arbitrator shall be a firm of recognized, independent reservoir engineering
consultants carrying on business in Calgary, Alberta.

        (v)

If the Parties cannot reasonably agree on the appointment of an arbitrator, the
Parties shall each appoint an umpire who shall appoint an arbitrator. If the
umpires are unable to agree on an arbitrator or if one of the Parties fails to
comply with the provisions of this section 3.4, either Party may apply to a
judge of the Court of Queen's Bench of Alberta for the appointment of an
arbitrator.


  (b)

Proceedings

          (i)

The Parties shall, within two (2) Business Days of the date of selection of the
arbitrator, each deliver to the arbitrator a written statement respecting the
matter in dispute to the arbitrator, including such Party's proposed resolution.
The arbitrator shall be required to accept one of such resolutions. If only one
of the Parties submits a written resolution, the arbitrator shall be required to
accept the resolution proposed by such Party.

          (ii)

The arbitrator shall be instructed to render his decision not later than five
(5) Business Days after his appointment and shall communicate such decision to
the Parties.

          (iii)

If the arbitrator accepts Vendor's or Subco’s proposal, Purchaser shall pay the
fees and expenses of the arbitrator and if the arbitrator selects Purchaser's
proposal, Vendor shall pay the fees and expenses of the arbitrator. The decision
of the arbitrator shall be final and binding on the Parties and not subject to
review.

          (iv)

Except to the extent modified in this article, the arbitrator shall conduct any
arbitration hereunder pursuant to the provisions of the Arbitration Act
(Alberta).


4.

INTERIM OPERATIONS

    4.1

Maintenance of the Assets

   

Until the earlier of the Closing Time or the termination of this Agreement,
Vendor and Subco shall, to the extent that the nature of its interest permits
and subject to the Leases and any other agreements and documents to which the
Assets are subject: maintain the Assets in a proper and prudent manner in
accordance with good oil and gas industry practices, including maintaining
current insurance policies, if any, and in material compliance with all
applicable Regulations; pay or cause to be paid all costs and expenses relating
to the Assets which become due from the date hereof to the Closing Time; perform
and comply with all covenants and conditions in the Leases and any other
agreements and documents to which the Assets are subject, and forward to
Purchaser any AFE’s that Vendor or Subco receives in respect of the Assets after
the date hereof.

    4.2

Consent of Purchaser

   

Notwithstanding section 4.1, Vendor and Subco shall not, until the earlier of
the Closing Time or the termination of this Agreement, without the prior written
consent of Purchaser, which consent

Page 18

--------------------------------------------------------------------------------

shall not be unreasonably withheld or delayed by Purchaser and which, if
provided, will be provided in a timely manner:

  (a)

make any commitment or propose, initiate or authorize any expenditure with
respect to the Assets in which Vendor's or Subco’s share is in excess of $25,000
except in case of emergency or in respect of amounts which Vendor or Subco may
be committed to expend or be deemed to authorize for expenditure without its
consent. Purchaser acknowledges that certain operating agreements may bind
Vendor, Subco or Purchaser, or any of them, to make or pay for expenditures,
notwithstanding that Vendor, Subco or Purchaser may not have voted in favour of
or may have voted against the particular expenditure or expenditures;

        (b)

sell, transfer, surrender, abandon, dispose of, mortgage or otherwise encumber
any of the Assets, excepting sales of Petroleum Substances produced from the
Lands in the ordinary course of business;

        (c)

amend or terminate any Leases or any other agreement or document to which the
Assets are subject, or enter into any new agreement or commitment relating to
the Assets; or

        (d)

resign or take any action which would result in Vendor's resignation or
replacement as operator of any of the Lands or the Petroleum and Natural Gas
Rights.


5.

APPORTIONMENTS

      5.1

Apportionments

      (a)

Except as provided below in this article 5, the net amount of all benefits and
obligations of every kind and nature relating to the ownership and operation of
the Assets and accruing in respect of the Assets including, without limitation,
rentals, drilling penalties, property taxes, maintenance, development, capital
and operating costs, the proceeds from the sale of production, injected
Petroleum Substances and revenues from processing and transportation fees
charged to Third Parties, shall be apportioned between the Parties as of the
Adjustment Date on an accrual basis in accordance with generally accepted
accounting principles.

      (b)

Proceeds (net of royalties) from the sale of Petroleum Substances attributable
to the Petroleum and Natural Gas Rights produced between the Adjustment Date and
the Closing Time shall be for the account of Purchaser. Purchaser shall be
obligated to pay royalties on Petroleum Substances that are not beyond the
wellhead on and after the Closing Time.

      (c)

Without limiting section 5.1(a), in the apportionment hereunder, Vendor shall
receive a credit from Purchaser for an amount equal to all unexpended cash call
advances, operating funds, and similar advances made by Vendor to operators in
respect of the Assets. In cases where Vendor is the operator of the Assets, or
any portion thereof, Vendor shall, at its option, either refund such funds and
advances it has received as operator for which expenses have not been incurred
or accrued to the applicable joint venture parties or transfer such funds to
Purchaser. In respect of any of such funds transferred to Purchaser, Vendor
shall receive a credit from Purchaser for the amount of any such funds and
Purchaser shall hold such funds as trustee on behalf of the Third

Page 19

--------------------------------------------------------------------------------


 

Parties that paid such funds subject to the terms of the agreements under which
such funds were paid.

          (d)

An interim accounting of all apportionments required under this article shall be
carried out by the Parties for Closing based upon Vendor's best estimate of such
apportionments (based upon information then available) and the net apportionment
pursuant to this article based upon such accounting shall be paid at Closing. A
statement setting out the above interim accounting shall be delivered by Vendor
to Purchaser no later than two (2) Business Days prior to Closing. Vendor shall
assist Purchaser in verifying the amounts set forth in such interim statements
of adjustments.

          (e)

A final accounting of all apportionments pursuant to this article shall be
carried out within ninety (90) days following the Closing Time. Purchaser shall
pay to Vendor, or Vendor shall pay to Purchaser, as the case may be, the net
cash amount owing in respect of the apportionments as specified in the final
accounting within thirty (30) days of completion of the accounting. Subject to
sections 5.1(f) and 5.1(g), the Parties shall not be obligated to make any
adjustments after such ninety (90) day period unless such adjustment has been
specifically requested, by notice, within such period. All adjustments shall be
settled by payment by the Party required to make payment hereunder within thirty
(30) days of being notified of each such apportionment being agreed upon. All
overdue payments hereunder shall be payable with interest calculated at the
Prime Rate plus one per cent (1.0%).

          (f)

For a period of two hundred and seventy (270) days following the Closing Time,
Purchaser may give Vendor notice that it wishes to audit the books, records and
accounts of Vendor respecting the Assets for the purpose of ascertaining,
verifying or effecting adjustments pursuant to this article. Such audit shall be
conducted upon reasonable notice to Vendor at its offices during normal business
hours, and shall be conducted at the sole expense of Purchaser. Any claims or
discrepancies disclosed by such audit shall be made in writing to Vendor within
one (1) month following the completion of such audit, and Vendor shall respond
in writing to any claims or discrepancies within two (2) months of the receipt
of such claims. To the extent that the Parties are unable to resolve any
outstanding claims or discrepancies disclosed by such audit within one (1) month
of the response of Vendor, such audit exceptions shall be resolved by
arbitration pursuant to section 3.4.

          (g)

Any adjustments resulting from joint venture audits, thirteenth month
adjustments, plant equalizations, royalty audits or Crown royalty audits
relating to the Assets:

          (i)

relating to the period prior to the Closing Time and for which audit queries are
outstanding at the Closing Time;

          (ii)

that occur after the Closing Time but not later than two (2) years after the
Closing Time or within the applicable period in the governing agreements
included in the Miscellaneous Interests, whichever is later; or

          (iii)

that occur after the Closing Time but not later than two (2) years after the
Closing Time or within the applicable period specified in the governing Leases
or Regulations, as applicable, whichever is later, in the case of royalty audits
or Crown royalty audits,

Page 20

--------------------------------------------------------------------------------


 

shall be made as they are established and payment for them shall be made by the
Party required to make payment hereunder in accordance with section 5.1(a)
within thirty (30) days of being notified in writing of the determination of the
amount owing.

        (h)

GST shall be payable with respect to apportionments where required by law and
paid accordingly by the applicable Party.

        (i)

Either Party may, at any time, refer to arbitration pursuant to section 3.4, a
dispute between the Parties respecting the requirement for or the amount of an
adjustment pursuant to the provisions of this article.

        (j)

The Parties confirm Vendor shall claim all revenue and expenses relating to the
Assets prior to the Closing Time and shall be responsible for any income taxes
relating thereto. Nothing contained in this article shall impose any liability
on any Party for the income tax liability of the other Party.

        (k)

The assets do not include deposits made by Vendor which relate to the Assets on
cash call advances, operating fund payments or similar advances made by Vendor
to an operator of the Assets. Such amounts shall, at the option of Vendor,
either be returned to Vendor and (if required) replaced by Purchaser or be
transferred by Vendor to Purchaser, in which event Purchaser shall reimburse the
amount thereof to Vendor.


6.

CLOSING

      6.1

Vendor's and Subco’s Closing Conditions

     

The obligation of Vendor and Subco to sell its interest in and to the Assets is
subject to the following conditions precedent:

      (a)

the representations and warranties of Purchaser contained in this Agreement
shall be true in all material respects when made and as of the Closing Time;

      (b)

Purchaser shall have delivered the certificates representing the Common Shares,
Series A Performance Warrants, and Series B Performance Warrants referred to in
subsection 2.4 hereof to Vendor, free and clear of all Encumbrances;

      (c)

all obligations of Purchaser contained in this Agreement to be performed or
satisfied prior to or at Closing shall have been timely performed and satisfied
in all material respects;

      (d)

Vendor being satisfied, acting reasonably, that the relevant regulatory board or
agency will approve the transfer to Purchaser of well licences and other
licences and permits pertaining to the Assets that are currently registered in
the name of Vendor or Subco;

      (e)

if required by applicable law or applicable regulatory authorities, the
shareholders of the Vendor shall have approved of the transaction contemplated
by this Agreement;

      (f)

if required by law or applicable regulatory authorities, the shareholders of the
Purchaser, or any applicable Successor Issuer, shall have approved of the
transaction contemplated by this Agreement;

Page 21

--------------------------------------------------------------------------------


  (g)

the Vendor having obtained the necessary consents from third parties for the
assignment of any contracts, agreements or permits relating to the Assets;

        (h)

no material adverse change (excluding changes relating to matters affecting the
oil and gas sector in general and other matters disclosed to and acceptable to
the Vendor) shall have occurred in respect of the Purchaser or its assets;

        (i)

there will have been no change with respect to the income tax laws or policies
of Canada which would have a material adverse effect on the Vendor or the
shareholders of the Vendor as a result of the completion of the transaction
contemplated by this Agreement;

        (j)

the transaction contemplated by this Agreement shall have been completed not
later than November 30, 2007 or a later date to be mutually agreed upon by the
Vendor and the Purchaser;

        (k)

the Vendor shall have received from the Purchaser evidence indicating that upon
completion of the transaction contemplated by this Agreement, or forthwith
thereafter, the Purchaser shall have at least $10,000,000 in working capital;

        (l)

the Common Shares to be issued to the Vendor as consideration for the Assets,
and to be issued in exchange for the Series A Performance Warrants and Series B
Performance Warrants, shall, when distributed by the Vendor to its shareholders
by way of a dividend, be freely tradable in Canada absent any resale
restrictions except for any escrow provisions which may be required by an
applicable securities regulatory authority in Canada including, but not limited
to, any stock exchange upon which the Common Shares may be listed or
conditionally approved for listing; and

        (m)

the Common Shares to be issued to the Vendor as consideration for the Assets,
and to be issued in exchange for the Series A Performance Warrants and Series B
Performance Warrants, shall be listed or conditionally approved for listing on a
recognized Canadian stock exchange.


The conditions precedent contained in this section shall be for the sole and
exclusive benefit of Vendor and may, without prejudice to any of the rights of
Vendor contained in this Agreement (including reliance on or enforcement of the
representations, warranties or covenants which are preserved dealing with or
similar to the condition or conditions waived), be waived by Vendor in writing,
in whole or in part, at any time. In the event that any one of the foregoing
conditions is not satisfied or waived by Vendor, at or before the Closing Time,
Vendor, on behalf of itself andSubco, may, in addition to any other remedies
which it may have available to it, rescind this Agreement by written notice to
Purchaser. If Vendor rescinds this Agreement, Purchaser and Vendor and Subco
shall be released and discharged from all obligations hereunder except as
provided in sections 6.3, 9.3 and 9.4.

      6.2

Purchaser's Closing Conditions

     

The obligation of Purchaser to purchase Vendor's and Subco’s interest in and to
the Assets is subject to the following conditions precedent which are inserted
herein and made a part hereof for the exclusive benefit of Purchaser and may be
waived by Purchaser:

      (a)

the representations and warranties of Vendor and Subco contained in this
Agreement shall be true in all material respects when made and as of the Closing
Time;

Page 22

--------------------------------------------------------------------------------


  (b)

all obligations of Vendor and Subco contained in this Agreement to be performed
and satisfied prior to or at Closing shall have been timely performed and
satisfied in all material respects;

        (c)

from January 1, 2007 to the Closing Time, the Assets shall have suffered no
material adverse damage or change provided however variations in the price at
which Petroleum Substances may be sold or the rate of production of Petroleum
Substances from the Lands shall not be considered material adverse damage or
change;

        (d)

Vendor and Subco shall have delivered to Purchaser at or prior to Closing either
registerable discharges or no interest letters (in a form satisfactory to
Purchaser) for all Security Interests encumbering the Assets which are requested
by Purchaser a reasonable time prior to Closing;

        (e)

if required by applicable law or applicable regulatory authorities, the
shareholders of the Vendor shall have approved of the transaction contemplated
by this Agreement;

        (f)

if required by law or applicable regulatory authorities, the shareholders of the
Purchaser, or any applicable Successor Issuer, shall have approved of the
transaction contemplated by this Agreement;

        (g)

there will have been no change with respect to the income tax laws or policies
of Canada which would have a material adverse effect on the Purchaser or the
shareholders of the Purchaser as a result of the completion of the transaction
contemplated by this Agreement;

        (h)

the transaction contemplated by this Agreement shall have been completed not
later than November 30, 2007 or a later date to be mutually agreed upon by the
Vendor and the Purchaser;

        (i)

there shall be an exemption from the prospectus and registration requirements in
Canada for the distribution of the Common Shares to be issued to the Vendor as
consideration for the Assets, and to be issued in exchange for the Series A
Performance Warrants and Series B Performance Warrants, and such securities
shall, when issued be freely tradable in Canada absent any resale restrictions
except for any escrow provisions which may be required by an applicable
securities regulatory authority in Canada including, but not limited to, any
stock exchange upon which the Common Shares may be listed or conditionally
approved for listing;

        (j)

the Common Shares to be issued to the Vendor as consideration for the Assets,
and to be issued in exchange for the Series A Performance Warrants and Series B
Performance Warrants, shall be listed or conditionally approved for listing on a
recognized Canadian stock exchange; and

        (k)

the Purchaser shall have received, at its own expense, opinions of title on the
Assets satisfactory to the Purchaser in its sole discretion acting reasonably.

The conditions precedent contained in this section shall be for the sole benefit
of Purchaser and may, without prejudice to any of the rights of Purchaser
contained in this Agreement (including reliance on or enforcement of the
representations, warranties or covenants which are preserved dealing with or
similar to the condition or conditions waived), be waived by Purchaser in
writing,

Page 23

--------------------------------------------------------------------------------


in whole or in part, at any time. In the event that any one of the foregoing
conditions is not satisfied or waived by Purchaser, at or before the Closing
Time, Purchaser may, in addition to any other remedies which it may have
available to it, rescind this Agreement by written notice to Vendor. If
Purchaser rescinds this Agreement, Purchaser and Vendor and Subco shall be
released and discharged from all obligations hereunder except as provided in
sections 6.3 and 9.4.

    6.3

Efforts to Fulfill Conditions Precedent


  (a)

Purchaser and Vendor and Subco shall proceed diligently and in good faith and
use commercially reasonable efforts to satisfy and comply with and assist in the
satisfaction and compliance with the conditions precedent.

              (b)

To expand on the foregoing obligation referred to in section 6.3(a) but not to
limit such obligation in any way:

            (i)

each Party will provide commercially reasonable assistance to the other Party,
at its own expense, to allow such other Party to comply with any and all
disclosure requirements which such other Party may have under applicable
corporate and securities legislation, or pursuant to the direction of any
applicable securities regulatory authority such as the United States Securities
and Exchange Commission, the TSX Venture Exchange or the Toronto Stock Exchange,
as a result of this Agreement and the transactions contemplated hereby including
providing any and all such information and documentation, in a timely and
expeditious manner, as may be reasonably requested by the other Party, and any
amendments or supplements thereto, in each case complying in all material
respects with all applicable legal requirements on the date of issue thereof;

            (ii)

Each Party shall indemnify and save harmless the other Party and its directors,
officers and agents from and against any and all liabilities, claims, demands,
losses, costs, damages and expenses (excluding any loss of profits or
consequential damages) to which such other Party, or any of its subsidiaries, or
any director, officer or agent thereof, may be subject or which the other Party,
or any of its subsidiaries, or any director, officer or agent thereof may
suffer, whether under the provisions of any statute or otherwise, in any way
caused by, or arising, directly or indirectly, from or in consequence of:

            (A)

any misrepresentation or alleged misrepresentation in the information or
documentation provided by the first Party to the other Party and with the
approval (such approval not to be unreasonably withheld) included:

            (I)

in a disclosure document of the other Party; or

            (II)

in any material filed in compliance or intended compliance with any applicable
laws;

            (B)

any order made or any inquiry, investigation or proceeding by any securities
commission or other competent authority based upon any untrue statement or
omission or alleged untrue statement or omission of a material fact or any
misrepresentation or any alleged misrepresentation in the information or
documentation provided by the first Party to the

Page 24

--------------------------------------------------------------------------------

other Party and with the approval (such approval not to be unreasonably
withheld) included:

  (I)

in a disclosure document of the other Party; or

        (II)

in any material filed in compliance or intended compliance with any applicable
laws; and


  (C)

the other Party not complying with any requirement of applicable laws in
connection with the transactions contemplated in this Agreement;

except that the first Party shall not be liable to the other Party in any such
case to the extent that any such liabilities, claims, demands, losses, costs,
damages and expenses arise out of or are based upon any misrepresentation or
alleged misrepresentation of a material fact based solely on information or
documentation relating the other Party included in such documents or material or
the negligence of the other Party.

6.4

Assigned Contracts

     

The Vendor and Subco shall use its commercially reasonable efforts to assign its
rights under any Contract included in the Assets and, to the extent that Vendor
's or Subco’s rights under any Contract included in the Assets, or under any
other Asset to be assigned to Purchaser hereunder, may not be assigned without
the consent of another person which has not been obtained by Vendor or Subco
prior to the Closing Date, neither this Agreement nor any of the instruments of
transfer delivered to Purchaser shall constitute an agreement to assign the same
if an attempted assignment would constitute a breach thereof or be unlawful. If
any such consent has not been obtained or if any attempted assignment would be
ineffective or would impair Purchaser’s rights under the instrument in question
so that Purchaser would not in effect acquire the benefit of all such rights,
then Vendor or Subco, to the maximum extent permitted by law and the instrument,
shall act as Purchaser’s agent in order to obtain for Purchaser the benefits
thereunder and shall cooperate, to the maximum extent permitted by law and the
instrument, with Purchaser in any other reasonable arrangement designed to
provide such benefits to Purchaser (including, without limitation, by entering
into an equivalent arrangement). Notwithstanding Purchaser's decision to
consummate the Closing in the absence of any such consent, after the Closing
Date, Vendor and Subco shall use its commercially reasonable efforts to obtain
all such consents and, if and when any is obtained, shall promptly assign the
instrument in question to Purchaser.

      7.

REPRESENTATIONS AND WARRANTIES

      7.1

Representations and Warranties of Vendor

     

Each of Vendor and Subco, jointly and severally, hereby represents and warrants
to Purchaser at the date hereof and at the Closing Time that:

      (a)

Corporate Standing: Each of Vendor and Subco is, and shall remain, a corporation
duly organized, validly subsisting and in good standing under the laws of its
jurisdiction of incorporation and the laws of those jurisdictions in which the
Assets are located;

      (b)

Corporate Authority: Each of Vendor and Subco now has and shall have at all
times material to the transaction contemplated hereby, taken all necessary
corporate actions and

Page 25

--------------------------------------------------------------------------------


 

has all requisite power and authority to enter into this Agreement and the other
agreements and documents required to be delivered by it pursuant hereto, and to
perform its obligations under this Agreement and the other agreements and
documents required to be delivered by it pursuant hereto;

          (c)

Execution and Enforceability of Documents: This Agreement and the other
documents and agreements required by it have been duly executed and delivered by
it and constitute legal, valid, binding and enforceable obligations of each of
Vendor and Subco;

          (d)

No Conflicts: The consummation by each of Vendor and Subco of the transaction
contemplated herein will not, in any material respects, violate or conflict with
any of the constating documents, by-laws or governing documents of each of
Vendor and Subco or any provision of any material agreement or instrument to
which Vendor or Subco is party or by which Vendor, Subco or the Assets is bound,
or any judgment, decree, order, statute, rule or regulation applicable to Vendor
or the Assets excluding any consent rights under the agreements comprising the
Miscellaneous Interests;

          (e)

Canadian Resident: Subco is not a non-resident of Canada within the meaning of
the Income Tax Act (Canada) but Vendor is a non-resident of Canada within the
meaning of the Income Tax Act (Canada);

          (f)

Title:

          (i)

neither Vendor nor Subco has assigned, mortgaged or in any way alienated or
encumbered all or any portion of its interest in the Assets;

          (ii)

neither Vendor nor Subco has done any act or thing and nor is aware of any
circumstance, matter or thing whereby any of the Assets may be cancelled or
determined;

          (iii)

none of the Petroleum and Natural Gas Rights are subject to reduction or
conversion by reference to payout of any well or otherwise except as noted in
Schedule “A”;

          (iv)

subject to the rents, covenants, conditions and stipulations in the Leases and
any other agreements pertaining to the Assets and on the lessee's or holder's
part thereunder to be paid, performed and observed, Purchaser may enter into and
upon, hold and enjoy the Lands and the Assets for the residue of the respective
terms of the Leases and all renewals or extensions thereof as to the interests
hereunder assigned for Purchaser's own use and benefit without any interruption
of or by Vendor or Subco or any other person whomsoever claiming by, through or
under Vendor or Subco;

          (v)

the Assets will be, at the Closing Time, free and clear of all liens,
encumbrances and adverse claims created by, through, or under Vendor or Subco;
and

          (vi)

Subco is the owner of the Assets associated with the Woking Property and the
Harmon Valley Property. Vendor is the owner of the Assets associated with the
Saskatchewan Property.

Page 26

--------------------------------------------------------------------------------


  (g)

No Knowledge of Defaults: Neither Vendor nor Subco has knowledge of, nor has it
been informed of, any material default or notice of material default relating to
the Assets, or any of them;

        (h)

No Lawsuits or Claims: To Vendor's or Subco’s knowledge there are no material
claims, proceedings, actions, lawsuits, administrative proceedings or
governmental investigations in existence, contemplated or threatened against or
with respect to the Assets;

        (i)

Payment of Taxes: To Vendor's or Subco’s knowledge, all rentals, royalties and
all ad valorem, property, production, severance and similar taxes and
assessments based on or measured by the ownership of the Assets or the
production of Petroleum Substances from the Lands or the receipt of proceeds
therefrom payable by Vendor or Subco prior to the Adjustment Date and for all
prior years have been properly paid and discharged;

        (j)

Compliance: To Vendor's or Subco’s knowledge, Vendor and Subco have complied
with, performed, observed and satisfied all material terms, conditions,
obligations and liabilities which have heretofore arisen and were the
obligations of Vendor or Subco under any of the provisions of any agreement
affecting the Assets or any then existing statute, order, writ, injunction or
decree of any governmental agency or court relating to the Assets;

        (k)

Documents: It has made all reasonable inquiries and searches for material
documents and information, and to Vendor's or Subco’s knowledge, it has
delivered or made available to Purchaser all documents, instruments, records and
books relevant to Vendor's or Subco’s title to the Lands and the Leases and in
its possession or to which it has reasonable access;

        (l)

Worker's Compensation: The Workers' Compensation Board of Alberta, or similar
regulatory authority in any other jurisdiction in which the assets are located,
does not possess and is not entitled to a charge on or a lien against the Assets
or any of them created directly by Vendor or Subco;

        (m)

AFE's: There are no outstanding AFE's or other financial commitments in respect
of those Assets which are operated by Vendor or Subco, nor is there any single
outstanding authorization for expenditure or other single financial commitment
in respect of those Assets which are not operated by Vendor or Subco;

        (n)

Production Sales Contracts / Transportation Agreements / Processing Obligations:
There are no production sales contracts, transportation agreements or processing
obligations;

        (o)

Operations: To Vendor's or Subco’s knowledge and except as disclosed to
Purchaser, all operations relating to the Assets have been conducted in
accordance with good oilfield practice and all then existing Regulations and to
the best of Vendor's or Subco’s knowledge, it has not received any notice of the
occurrence of a material violation, and is not aware that any material violation
is occurring or has occurred, in respect of operations relating to the Assets;

        (p)

Environmental: To Vendor's or Subco’s knowledge and except as disclosed in
writing to Purchaser:

Page 27

--------------------------------------------------------------------------------


  (i)

none of the Assets are subject to any environmental action, order, review or
investigation of a material nature, whether by government or agency thereof, or
by another person or group;

        (ii)

no complaint has been made or filed by any such government, agency or group
having to do with any material environmental damage or injury or alleged damage
or injury; and

        (iii)

there is no material matter, condition or thing that has arisen with respect to
the Assets which could reasonably give rise to any such complaint, action,
order, review or investigation;


  (q)

Assets: Upon Closing, each of Vendor and Subco will be disposing of all or
substantially all of its assets and shall have received shareholder approval for
the transfer of such assets;

        (r)

Rights of First Refusal: The Assets are not subject to any Rights of First
Refusal;

        (s)

Consents: The Vendor and Subco have obtained all such approvals and consents as
may be required in order to permit the transactions contemplated hereby
including from, but not limited to, all third parties to the Contracts, Leases
and all contracts related to the Assumed Liabilities;

        (t)

Royalty Payments: To Vendor's or Subco’s knowledge, all royalties have been
timely paid to the Crown and other holders of royalties and similar interests
with respect to all filings in respect of such royalties have been properly and
timely made in accordance with the applicable legislation or agreements;

        (u)

Take or Pay: There are no Take or Pay Provisions or Take or Pay Amounts relating
to the Assets;

        (v)

No Carried Interest: Other than as disclosed on Schedule “A”, Vendor or Subco is
not obligated to pay costs related to the Assets attributable to the interests
of a Third Party;

        (w)

Receipt of Revenue, Production in Kind: To Vendor's or Subco’s knowledge, it has
been receiving the share of the net proceeds of production from the Assets
attributable to Vendor's or Subco’s interest in the Assets in accordance with
ordinary oilfield practices and where Vendor or Subco is taking production of
Petroleum Substances from the Assets in kind, such Petroleum Substances are
being delivered to Vendor or Subco or for its account in accordance with
ordinary oilfield practices; and

        (x)

No AMI: To Vendor's or Subco’s knowledge, there are no active areas of mutual
interest or similar provisions in any agreements governing the Assets or
documents to which the Assets are subject.


7.2

Limitation of Representations and Warranties

      (a)

Purchaser acknowledges that it is purchasing Vendor's and Subco’s interest in
and to the Assets on an "as is, where is" basis, without representation and
warranty and without reliance on any information provided to or on behalf of
Purchaser by Vendor or Subco or

Page 28

--------------------------------------------------------------------------------

any Third Party except as expressly set forth in section 7.1 and in particular,
and without limiting the generality of the foregoing, each of Vendor and Subco
hereby negates any representations or warranties, whether contained in any
information, memorandum or otherwise, except for those set forth above in
section 7.1, with respect to:

  (i)

any data or information supplied by Vendor or Subco in connection therewith;

        (ii)

the quality, quantity or recoverability of Petroleum Substances within or under
the Lands;

        (iii)

the value of the Assets or the future cash flow therefrom; and

        (iv)

the quality, condition, fitness or marketability of any tangible, depreciable
equipment or property, interests in which are comprised in the Assets.


  (b)

Furthermore, except to the extent that it has relied upon the representations
and warranties contained in section 7.1, Purchaser acknowledges and confirms
that it has performed its own due diligence and it has not relied on any data,
information or advice from Vendor or Subco with respect to any or all of the
matters specifically enumerated in this section in connection with the purchase
of the Assets pursuant to this Agreement. In addition, Purchaser specifically
acknowledges and confirms that in agreeing to enter into and to consummate the
transaction contemplated in this Agreement, it has relied, and will continue to
rely, upon its own engineering and other evaluations and projections as the same
relate to the Assets and on its own inspection of all other physical property
and assets which comprise the Assets.


7.3

Representations and Warranties of Purchaser

     

Purchaser hereby represents and warrants to Vendor and Subco at the date hereof
and at the Closing Time that:

      (a)

Corporate Standing: Purchaser is, and shall remain, a corporation duly
organized, validly subsisting and in good standing under the laws of its
jurisdiction of incorporation;

      (b)

Corporate Authority: Purchaser now has and shall have at all times material to
the transaction contemplated hereby, taken all necessary corporate actions and
has all requisite power and authority to enter into this Agreement and the other
agreements and documents required to be delivered by it pursuant hereto, and to
perform its obligations under this Agreement and the other agreements and
documents required to be delivered by it pursuant hereto;

      (c)

Execution and Enforceability of Documents: This Agreement and the other
documents and agreements required by it have been duly executed and delivered by
it and constitute legal, valid, binding and enforceable obligations of
Purchaser;

      (d)

No Conflicts: The consummation by Purchaser of the transaction contemplated
herein will not, in any material respects, violate or conflict with any of the
constating documents, by-laws or governing documents of Purchaser or any
provision of any material agreement or instrument to which Purchaser is party or
by which the Assets are bound, or any judgment, decree, order, statute, rule or
regulation applicable to Purchaser or the Assets;

Page 29

--------------------------------------------------------------------------------


  (e)

Canadian Resident: It is not a non-resident of Canada within the meaning of the
Income Tax Act (Canada);

        (f)

Finders' Fees: It has not incurred any obligation or liability, contingent or
otherwise, for brokers' or finders' fees in respect of this transaction for
which Vendor or Subco shall have any obligation or liability; and

        (g)

Purchaser is not a non-Canadian person for the purposes of the Investment Canada
Act.


8.

INDEMNITIES

      8.1

Indemnities for Representations and Warranties

      (a)

Provided Closing occurs, each of Vendor and Subco shall be jointly and severally
liable for, and shall indemnify Purchaser from and against, all Losses suffered,
sustained, paid or incurred by Purchaser as a direct result of any act,
omission, circumstance or other matter arising out of, resulting from,
attributable to, or connected with a breach of the representations and
warranties contained in section 7.1 provided, however, that nothing in this
section 8.1(a) shall be construed so as to cause Vendor or Subco to be liable to
or indemnify Purchaser in connection with any representation or warranty
contained in section 7.1, if and to the extent that Purchaser did not rely upon
such representation or warranty.

      (b)

Provided Closing occurs, Purchaser shall be liable for, and shall indemnify
Vendor and Subco from and against, all Losses suffered, sustained, paid or
incurred by Vendor or Subco as a direct result of any act, omission,
circumstance or other matter arising out of, resulting from, attributable to, or
connected with a breach of the representations and warranties contained in
section 7.3 provided, however, that nothing in this section 8.1(b) shall be
construed so as to cause Purchaser to be liable to or indemnify Vendor or Subco
in connection with any representation or warranty contained in section 7.3, if
and to the extent that Vendor or Subco did not rely upon such representation or
warranty.

      (c)

If after Closing, a claim by a Third Party is asserted in circumstances which
give or may give rise to a right of indemnification under this Agreement, the
Party against whom the claim is asserted shall forthwith give written notice
thereof to the other Party and the Parties shall consult and co-operate in
respect thereof and in determining whether the claim and any legal proceedings
relating thereto should be resisted, compromised or settled. Each Party shall
make available to the other all information in its possession or to which it has
access and which it is legally entitled to disclose, which is or may be relevant
to the particular claim as well as access to the asset subject to the claim, if
required. No such claim shall be settled or compromised without the written
consent of the indemnifying Party hereunder, which consent shall not be
unreasonably withheld. If any claim relates exclusively to a matter for which
only one Party is liable and in respect of which there is no right of
indemnification hereunder, the Party who is liable shall have exclusive conduct
of the claim and all legal proceedings relating thereto.

      (d)

Each Party's obligation to indemnify the other shall not limit or reduce the
other Party's rights in respect of a breach of any representation and warranty
provided that written notice of such breach is provided within twelve (12)
months of the Closing Time. The written notice shall include detailed
particulars as to the nature and the amount of the

Page 30

--------------------------------------------------------------------------------

claim, the basis upon which it is sought and the provisions of this Agreement
applicable to such claim.

8.2

General Pre and Post-Closing Indemnity

      (a)

Purchaser shall be liable to Vendor and Subco for and shall, in addition,
indemnify Vendor and Subco from and against all Losses suffered, sustained, paid
or incurred by Vendor or Subco which arise out of any matter or thing occurring
or arising from and after the Closing Time and which relates to the Assets
provided however that Purchaser shall not be liable to nor be required to
indemnify Vendor or Subco in respect of any Losses suffered, sustained, paid or
incurred by Vendor or Subco which arise out of acts or omissions of Vendor or
Subco, any breach of the representations and warranties of Vendor and Subco
contained in section 7.1 or a breach of section 5.1 by Vendor or Subco.

      (b)

Each of vendor and Subco shall be jointly and severally liable to Purchaser for
and shall, in addition, indemnify Purchaser from and against all Losses
suffered, sustained, paid or incurred by Purchaser which arise out of any matter
or thing occurring or arising prior to the Closing Time and which relates to the
Assets provided however that Vendor and Subco shall not be liable to nor be
required to indemnify Purchaser in respect of any Losses suffered, sustained,
paid or incurred by Purchaser which arise out of acts or omissions of Purchaser,
any breach of the representations and warranties of Purchaser contained in
section 7.3.

      8.3

Environmental Indemnity

     

It is acknowledged that Purchaser has been provided with the right and the
opportunity to conduct due diligence investigations with respect to existing or
potential Environmental Liabilities. Provided Closing occurs, Purchaser agrees
that neither Vendor nor Subco shall have any liability whatsoever for any
Environmental Liabilities and in this regard, Purchaser shall:

      (a)

be solely liable for; and

      (b)

indemnify and defend Vendor and Subco from and against:

all Losses which Vendor or Subco may sustain, pay or incur as a result of any
act, omission, matter or thing related to the Environmental Liabilities. This
liability and indemnity shall apply without limit and without regard to cause or
causes, including without limitation the negligence, whether sole, concurrent,
gross, active, passive, primary or secondary, or the wilful or wanton misconduct
of Vendor, Subco, Purchaser or any Third Party. Purchaser acknowledges and
agrees that it shall not be entitled to any rights or remedies as against Vendor
or Subco under the common law or statute pertaining to any Environmental
Liabilities, including, without limitation, the right to name Vendor or Subco as
a third party to any action commenced by any Third Party against Purchaser.
Nothing herein contained shall prejudice any claims or remedies that Vendor or
Subco may have against Purchaser in relation to such claim or remedy outside
this Agreement including rights and remedies under the common law or statute.
Notwithstanding the foregoing, this section 8.3 shall not apply to the extent
that the representation and warranty contained in section 7.1(p) is false.

Page 31

--------------------------------------------------------------------------------


9.

GENERAL

      9.1

Termination

     

This Agreement may be terminated by written notice given by the Purchaser or the
Vendor to the other Party, at any time prior to completion of the transaction
contemplated hereby, as follows:

      (a)

by mutual written consent of the Purchaser and the Vendor;

      (b)

by one of Purchaser or the Vendor if one of the conditions precedent
contemplated herein for the benefit of that Party has not been satisfied by the
date specified herein;

      (c)

by the Purchaser if either the Vendor or Subco fails to perform its covenants
contemplated herein;

      (d)

by the Vendor if the Purchaser fails to perform its covenants contemplated
herein; and

      (e)

by the Vendor, in the event that the Vendor accepts, recommends, approves or
enters into an agreement to implement an alternative transaction with another
party in accordance with the terms hereof, provided that the each of the Vendor
and Subco has complied with its obligations herein set forth and the Vendor
concurrently pays to the Purchaser the applicable Termination Fee.

     

In the event of the termination of this Agreement as provided in this Section
9.1, this Agreement shall forthwith have no further force or effect and there
shall be no liability on the part of the Purchaser or the Vendor or Subco
hereunder except as set forth in Sections 9.3, 9.4 and 9.19 (provided that in
the case of Section 9.3, the right of payment arose prior to termination of this
Agreement) and this Section 9.1, which provisions shall survive the termination
of this Agreement. Nothing contained in this Section 9.1 shall relieve any Party
from liability for any breach of any provision of this Agreement.

     

In the event of termination of this Agreement, each of the Parties shall
forthwith return to the other all confidential and other information relating to
such other Party.

      9.2

Exclusivity

     

During the Exclusivity Period, each of the Vendor and Subco agrees that neither
it, its directors, officers, employees, agents, financial advisors, counsel or
other representatives shall, directly or indirectly:

      (a)

solicit, initiate or encourage (including, without limitation, by way of
furnishing information or entering into any form of agreement, arrangement or
understanding) the initiation or continuation of any inquiries, discussions,
negotiations, proposals or transactions from any corporation, person or other
entity or group (other than the Purchaser and its subsidiaries and their
respective directors, officers, employees, agents, financial advisors, counsel
or other representatives) in respect of any matter or thing which is
inconsistent with the successful completion of the transaction contemplated by
this Agreement; or

      (b)

participate in any discussions or negotiations regarding, or furnish to any
person any information with respect to, the business, properties, operations,
prospects or conditions

Page 32

--------------------------------------------------------------------------------

(financial or otherwise) of the Vendor or Subco or otherwise cooperate in any
manner with, or assist or participate in, or facilitate or encourage, an effort
or attempt by any other person to do anything mentioned in (a) above, or waive,
or otherwise forbear in the enforcement of or enter into or participate in any
discussions, negotiations or agreements to waive or otherwise forebear in
respect of, any rights or other benefits of the Vendor or Subco under
confidentiality agreements, including, any "standstill" provisions thereunder;
provided however, that the foregoing in no way restricts or limits the board of
directors of the Vendor or Subco from responding or acting in any manner if a
failure to respond or act would, in the opinion of the board of directors of the
Vendor or Subco (acting reasonably and after receiving advice of outside
counsel), be inconsistent with the performance by the board of directors of the
Vendor or Subco of their fiduciary duties under applicable laws. The Vendor,
Subco or their directors, shall not make any disclosure or provide any
information in accordance with this provision unless the Vendor shall have
notified the Purchaser of that occurrence, required the party making the
proposal to execute a confidentiality agreement in favour of the Vendor on terms
and conditions no more favourable to such other party than those contained in
the Confidentiality Agreement between the Vendor and the Purchaser and unless
the Vendor shall have concurrently provided copies of the same information or
made the same disclosure to the Purchaser. Additionally, the Vendor agrees to
notify the Purchaser, verbally and in writing, immediately of the receipt of any
communication from any person that is related, directly or indirectly, to any
such proposal.

9.3

Termination Fee

     

Provided the Purchaser is not in default of its material obligations under this
Agreement, the Vendor shall pay to the Purchaser the Termination Fee if any of
the following occur:

      (a)

the board of directors of the Vendor fails to recommend that shareholders of the
Vendor approve the transaction contemplated by this Agreement or the board of
directors of the Vendor withdraws or, in a manner materially adverse to the
transaction contemplated hereby, modifies or changes its recommendation to
holders of its shares to approve the transaction contemplated hereby, provided
that such failure, modification or change is not due to a material
misrepresentation made by the Purchaser or as a result of the occurrence of any
matter referred to in Section 9.1 hereof which would entitle the Vendor to
terminate this Agreement (in which case this Section 9.3 shall not be
applicable) unless the occurrence shall be due to the failure of the Vendor or
Subco to perform its obligations under this Agreement;

      (b)

another bona fide Take-Over Proposal is publicly announced or made to the Vendor
or Subco or to all or substantially all holders of the Vendor’s or Subco’s
shares that provides or would provide greater value to holders of the Vendor’s
or Subco’s shares than under the transaction contemplated hereby and, upon
termination of this Agreement such Take-Over Proposal has not expired or been
withdrawn;

      (c)

a material breach by the Vendor or Subco of its covenants, agreements,
representations and warranties in this Agreement which makes it impossible or
unlikely that the transaction contemplated hereby will be completed or that the
conditions precedent set forth herein will be satisfied.

     

The value from time to time of the transaction contemplated hereby and any
Take-Over Proposal shall be determined jointly by the Purchaser and the Vendor,
acting reasonably.

Page 33

--------------------------------------------------------------------------------

The Vendor agrees that the Termination Fee will be paid within five business
days of the date of the earliest of such event to occur. On the date of the
earliest event described above in this Section 9.3, the Vendor shall be deemed
to hold such sum in trust for the Purchaser.

9.4

Confidentiality

   

Information respecting the Assets shall be retained in confidence and used only
for the purposes of this transaction. Provided Closing has occurred, each Party
shall keep confidential all information obtained from the other Party in
connection with the Assets and shall not release any information concerning this
Agreement and the transactions herein provided for, without the prior written
consent of the other Party, which consent shall not be unreasonably withheld.
Nothing contained herein shall prevent a Party at any time from furnishing
information (i) to any governmental agency or regulatory authority or to the
public if required by applicable law, provided that the Parties shall advise
each other in advance of any public statement which they propose to make, (ii)
in connection with obtaining consents or complying with Rights of First Refusal
or consents contained in any agreements and documents to which the Assets are
subject, or (iii) to procure the consent of Vendor's or Subco’s lenders. The
obligations of Purchaser under this section 9.1 are in addition to, and not in
substitution for or the reduction of, the obligations of Purchaser under the
Confidentiality Agreement.

    9.5

Employees

   

No employees, if any, of the Vendor, Subco or any of their subsidiaries (the
“Source Employees") will be offered employment by the Purchaser or any of its
subsidiaries following the closing of the transaction contemplated by this
Agreement. The Vendor and Subco shall be responsible for any compensation,
severance or termination pay payable to Source Employees.

    9.6

Privacy Restrictions

   

Purchaser shall comply with all Regulations which govern the collection, use and
disclosure of Personal Information which is collected, used or disclosed to
Purchaser in connection with this Agreement. Purchaser shall limit, and shall
cause any of its employees and agents to limit the use, collection and
disclosure of Personal Information, if any, to those purposes that relate to
this Agreement and shall otherwise limit disclosure of Personal Information to
disclosure required by the Regulations. Purchaser shall use appropriate security
measures to protect the Personal Information against accidental or inappropriate
disclosure. For the purposes of this Article, “Personal Information” shall mean
information about an identifiable individual that is personal in nature and is
not otherwise publicly available from sources that have no obligation of
confidentiality or non-disclosure.

    9.7

Further Assurances

   

Each Party will, from time to time and at all times after Closing, without
further consideration, do such further acts and deliver all such further
assurances, deeds and documents as shall be reasonably required in order to
fully perform and carry out the terms of this Agreement.

    9.8

Recognition

   

Following Closing, Vendor and Subco shall represent Purchaser in all matters
arising under the agreements and documents to which the Assets are subject until
Purchaser is substituted as a

Page 34

--------------------------------------------------------------------------------

party thereto in the place of Vendor and Subco, whether by novation, notice of
assignment, transfer or otherwise and, in furtherance thereof Vendor and Subco
shall:

  (a)

hold title to the Assets, or any portion thereof, in trust for Purchaser,
represent Purchaser and receive and hold all proceeds, benefits and advantages
accruing in respect of the Assets for the benefit, use and ownership of
Purchaser;

        (b)

on a monthly basis and in any event within thirty (30) days of its receipt
thereof, deliver to Purchaser all revenues, proceeds and other benefits
attributable to production after the Adjustment Date received by Vendor or Subco
in respect of the Assets, together with the relevant statements of operations
and related documents provided however Vendor or Subco shall be entitled to
retain any portion of such funds to satisfy any amounts owing or payable
hereunder or to satisfy any amounts owing to Third Parties by Purchaser under
the Leases, agreements or other documents relating to the Assets;

        (c)

deliver to Purchaser all Third Party notices and communications received by
Vendor or Subco in respect of the Assets and all Third Party invoices, cash
calls and other billings in respect of the Assets; and

        (d)

deliver to Third Parties all notices and communications respecting the Assets as
Purchaser may reasonably request in writing and all money and other items
provided in respect thereof.


In consideration of Vendor and Subco agreeing to the foregoing, Purchaser shall
be liable to and shall, in addition, indemnify and save harmless Vendor and
Subco from and against all Losses which Vendor or Subco may suffer, pay or incur
arising as a consequence of the provisions of this section 9.4.

      9.9

No Merger

     

The covenants, representations, warranties and indemnities contained in this
Agreement shall be deemed to be restated in any and all assignments,
conveyances, transfers and other documents conveying the interests of Vendor and
Subco in the Assets to Purchaser subject to any and all time and other
limitations contained in this Agreement. There shall not be any merger of any
covenant, representation, warranty or indemnity in such assignments,
conveyances, transfers and other documents notwithstanding any rule of law,
equity or statute to the contrary and all such rules are hereby waived.

      9.10

Public Announcements

     

The Parties shall co-operate with each other in releasing information concerning
this Agreement and the transactions herein provided for, and shall furnish to
and discuss with the other Party drafts of all press and other releases prior to
publication. Nothing contained herein shall prevent:

      (a)

either Party at any time from furnishing information to any governmental agency
or regulatory authority or to the public if required by the Regulations or the
rules of any recognized stock exchange if the Party has advised the other Party
in advance of any public statement which it proposes to make regarding the said
transactions; or

      (b)

the Parties from furnishing information relating to this Agreement, the
transactions to be completed hereunder.

Page 35

--------------------------------------------------------------------------------


9.11

Signs and Notifications

   

At any time after Closing, Vendor and Subco may remove any signs which indicate
Vendor's or Subco’s ownership or operation of the Assets. It shall be the
responsibility of Purchaser, where necessary, to erect or install any signs that
may be required by governmental agencies indicating Purchaser to be the operator
of the Assets and to notify other working interest owners, gas purchasers,
lessors, suppliers, contractors, governmental agencies and any other Third Party
of Purchaser's interest in the Assets and Purchaser shall, as soon as is
reasonably possible after Closing, erect or install such signs and notify such
persons.

    9.12

Governing Law

   

This Agreement shall, in all respects, be subject to and be interpreted,
construed and enforced in accordance with and under the laws of the Province of
Alberta and applicable laws of Canada and shall, in all respects, be treated as
a contract made in the Province of Alberta. Each Party irrevocably attorns and
submits to the exclusive jurisdiction of the courts of the Province of Alberta
and all courts of appeal therefrom in respect of all matters arising out of or
in connection with this Agreement.

    9.13

Time

   

Time shall be of the essence in this Agreement.

    9.14

Notices

   

The addresses for service and the fax numbers of the Parties shall be as
follows:


Vendor or Subco: Purchaser: 620 – 304 8th Avenue SW c/o Shea Nerland Calnan LLP
Calgary, AB 2800, 715 – 5th Avenue SW T2P 1C1 Calgary, Alberta Attention: Sam
Charanek, President and T2P 2X6 CEO Attention: Joe Brennan Fax: (403) 444-0066
Fax: (403) 299-9601 with a copy to:   Clark Wilson LLP   800 – 885 West Georgia
St.   Vancouver, B.C. V6C 3H1   Attention: L.K. Larry Yen  

All notices, communications and statements required, permitted or contemplated
hereunder shall be in writing, and shall be delivered and received if:

  (a)

personally served on the other Party by delivery during the normal business
hours of the recipient at the addresses set forth above (personally served
notices shall be deemed received by the addressee when actually delivered); or

        (b)

by telefax directed to the Party on whom they are to be served at that Party's
fax number set forth above and such notices so served shall be deemed to have
been received by the addressee thereof when actually received by it if received
within the normal working hours of a Business Day, or, if received outside the
normal working hours of a Business

Page 36

--------------------------------------------------------------------------------

Day, at the commencement of the next ensuing Business Day following transmission
thereof.

A Party may from time to time change its address for service or its fax number
or both by giving written notice of such change to the other Party.

    9.15

Entire Agreement

   

The provisions contained in any and all documents and agreements collateral
hereto shall at all times be read subject to the provisions of this Agreement
and, in the event of conflict, the provisions of this Agreement shall prevail.
This Agreement shall not be varied in its terms or amended by oral agreement or
by representations or otherwise other than by an instrument in writing dated
subsequent to the date hereof, executed by a duly authorized representative of
each Party. This Agreement supersedes all other agreements, documents, writings
and verbal understandings among the Parties relating to the subject matter
hereof and expresses the entire agreement of the Parties with respect to the
subject matter hereof.

    9.16

Enurement

   

This Agreement may not be assigned by a Party without the prior written consent
of the other Party, which consent may be unreasonably and arbitrarily withheld.
This Agreement shall be binding upon and shall enure to the benefit of the
Parties and their respective administrators, trustees, receivers,
receiver-managers, successors and permitted assigns.

    9.17

Waivers

   

No failure on the part of any Party in exercising any right or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or remedy preclude any other or future exercise thereof or the
exercise of any right or remedy in law or in equity or by statute or otherwise
conferred. No waiver of any provisions of this Agreement, including without
limitation, this section, shall be effective other then by an instrument in
writing dated subsequent to the date hereof, executed by a duly authorized
representative of the Party making such waiver.

    9.18

Substitution and Subrogation

   

The assignment and conveyance in respect of the Assets to be affected by this
Agreement is made with full right of substitution and subrogation of Purchaser
in and to all covenants, representations and warranties and indemnities
previously given or made by others in respect of the Assets or any part or
portion thereof.

    9.19

Expenses

   

Other than as provided in Section 9.3 hereof, all fees, costs and expenses
incurred in connection with this Agreement and the transaction contemplated
hereby shall be paid by the Party incurring such cost or expense, whether or not
the transaction is consummated.

    9.20

Severability

   

If any one or more of the provisions or parts thereof contained in this
Agreement should be or become invalid, illegal or unenforceable in any respect
in any jurisdiction, the remaining

Page 37

--------------------------------------------------------------------------------

provisions or parts thereof contained herein shall be and shall be conclusively
deemed to be, as to such jurisdiction, severable therefrom and:

  (a)

the validity, legality or enforceability of such remaining provisions or parts
thereof shall not in any way be affected or impaired by the severance of the
provisions or parts thereof severed; and

        (b)

the invalidity, illegality or unenforceability of any provision or part thereof
contained in this Agreement in any jurisdiction shall not affect or impair such
provision or part thereof or any other provisions of this Agreement in any other
jurisdiction.

[THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK.]

Page 38

--------------------------------------------------------------------------------

[exhibit10-1x39x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-1x40x1.jpg]


--------------------------------------------------------------------------------

Schedule “A”

attached to and made part of a Purchase and Sale Agreement
dated September 7, 2007
between ARCH ENERGY INC. and SOURCE PETROLEUM INC. and 1245147 ALBERTA LTD.

LANDS AND LEASES

   Area   1 Woking Alberta     Twp 75, rge 4 W6M, section 21. All P&NG below the
base of the Halfway   Twp 75, rge 4 W6M, section 29 All P&NG below the base of
the Stoddart.    Lands Twp 75, rge 4 W6M, section 31 All P&NG below the base of
the Bluesky-Bullhead   These lands being part of a farmout agreement " between
Dual Exploration Inc. and 1245147   Alberta Ltd. dated July 4, 2006".   Alberta
Crown P&NG License no. 5405060306    Title Documents Alberta Crown P&NG License
no. 5405060966    Interest acquired Earn 37.5% in lands by paying 75% of test
well.    Encumbrances Crown Lessor Royalty     2 Harmon Valley, Alberta     TWP
83, Range 19 W5M, Sections 15, 16, 17, 20, 21, 29.    Lands Oilsands from the
top of the Peace River formation to the base of the Pekisko formation.   These
lands being part of a farmout agreement " between Dual Exploration Inc. and
1245147   Alberta Ltd. dated July 4, 2006".   Alberta Crown OilsandsLEase No
7404041030    Title Documents Alberta Crown OilsandsLEase No 7404080869   Earn
50% by paying 100% of three test wells to earn the 3 section test well block.
Option to    Interest acquired drill 3 additional wells to earn the Option well
block, a further 3 sections.    Encumbrances Crown Lessor Royalty     3 Pasquila
Hills, Sasketchewan      Lands Permit PS 00244   40-31W1M: 1-36;   41-31W1M:
1-36;   40-32W1M: 1-3, Frac. E ½ of 4, Frac. E ½ of 9, 10-15, Frac. E ½ of 16,
Frac. E ½ of 21, 22-   27, Frac. E ½ of 28, Frac. E ½ of 33, 34-36;   41-32W1M:
1-3, Frac. E ½ of 4, Frac. E ½ of 9, 10-15, Frac. E ½ of 16, Frac. E ½ of 21,
22-   27, Frac. E ½ of 28, Frac. E ½ of 33, 34-36.       Permit 00245  
48-15W2M: 1-36;   49-15W2M: 1-36;   48-16W2M: 1-36;   49-16W2M: 1-36.   Permit
PS 00246   48-13W2M: 1-33, 36   48-14W2M: 1-36   49-12W2M: 1-22, S&NW 23, 24-36
       Title Documents PS00244   PS00245   PS00246    Interest acquired Pay 100%
to earn 85% with payout. Propel has option to acquire 10% at cost.  
 Encumbrances Sask Crown   Sask Shale Oil Permits

Page 40

--------------------------------------------------------------------------------

Schedule “B”

attached to and made part of a Purchase and Sale Agreement
dated September 7, 2007
between ARCH ENERGY INC. and SOURCE PETROLEUM INC. and 1245147 ALBERTA LTD.

FACILITIES, PROCESSING AGREEMENTS AND UNITS
AND EXCLUSIONS FROM MISCELLANEOUS INTERESTS

All of those Facilities, Processing Agreements and Units related to the Lands in
which the Vendor has an interest.

Upon execution of the Agreement to which this schedule is attached, the Vendor
agrees to use all commercially reasonable efforts to compile a detailed list of
such Facilities, Processing Agreements and Units and, subject to the approval of
the Purchaser, replace the contents of this schedule with that list.

Page 41

--------------------------------------------------------------------------------

Schedule “C”

attached to and made part of a Purchase and Sale Agreement
dated September 7, 2007
between ARCH ENERGY INC. and SOURCE PETROLEUM INC. and 1245147 ALBERTA LTD.

WELLS

Unique Well Identifier BPO Working Interest APO Working Interest B.H.
100/10-21-75-4W6M/02 75% 37.5% 103/1-29-83-19W5M/02 100% 50%

Page 42

--------------------------------------------------------------------------------

Schedule “D”

attached to and made part of a Purchase and Sale Agreement
dated September 7 2007
between ARCH ENERGY INC. and SOURCE PETROLEUM INC. and 1245147 ALBERTA LTD.

CONVEYANCE

THIS AGREEMENT dated the November 30, 2007.

BETWEEN:

> > > > SOURCE PETROLEUM INC., a body corporate having an office and carrying on
> > > > business in the City of Calgary, in the Province of Alberta ("Vendor")
> > > > and 1245147 ALBERTA LTD., a body corporate having an office and carrying
> > > > on business in the City of Calgary, in the Province of Alberta (“Subco”)

- and -

> > > > ARCH ENERGY INC., a body corporate having an office and carrying on
> > > > business in the City of Calgary, in the Province of Alberta
> > > > ("Purchaser") WHEREAS

(A)

Vendor, Subco and Purchaser entered into that Purchase and Sale Agreement dated
September 7, 2007 (the "Sale Agreement") with respect to the "Assets" (which
term, when used in this Conveyance, has the same meaning as in the Sale
Agreement);

    (B)

All of the conditions precedent to the obligations of Vendor, Subco and
Purchaser to close the transactions contemplated by the Sale Agreement have
either been fulfilled or waived in the manner provided for waiver in the Sale
Agreement;

NOW THEREFORE in consideration of the premises contained in this Conveyance and
the covenants and agreements contained in this Conveyance, Vendor, Subco and
Purchaser covenant and agree as follows:

1.

Vendor and Subco hereby sells, assigns, transfers, conveys and sets over to
Purchaser, and Purchaser hereby purchases from Vendor and Subco, all of the
right, title, estate and interest of Vendor and Subco (whether absolute or
contingent, legal or beneficial) in and to the Assets, TO HAVE AND TO HOLD the
same, together with all benefit and advantage to be derived therefrom,
absolutely, subject to the terms of the Sale Agreement.

    2.

The covenants, representations, warranties and indemnities contained in the Sale
Agreement are incorporated herein as fully and effectively as if they were set
out in this Conveyance and there shall not be any merger of any covenant,
representation, warranty or indemnity contained in the Sale Agreement by virtue
of the execution and delivery of this Conveyance, any rule of law, equity or
statute to the contrary notwithstanding.

Page 43

--------------------------------------------------------------------------------


3.

If any term or provision of this Conveyance should conflict with any term or
provision of the Sale Agreement, the term and provision of the latter shall
prevail and this Conveyance shall at all times be read subject to all terms and
conditions of the Sale Agreement.

    4.

This Conveyance shall be binding upon and shall enure to the benefit of each of
Vendor, Subco and Purchaser and their respective trustees, receivers,
receiver-managers, successors and permitted assigns.

    5.

This Conveyance shall, in all respects, be subject to and be interpreted,
construed and enforced in accordance with and under the laws of the Province of
Alberta and applicable laws of Canada and shall, in all respects, be treated as
a contract made in the Province of Alberta. Each of Vendor, Subco and Purchaser
irrevocably attorns and submits to the exclusive jurisdiction of the courts of
the Province of Alberta and all courts of appeal therefrom in respect of all
matters arising out of or in connection with this Conveyance.

    6.

This Conveyance may be executed in as many counterparts as are necessary and all
executed counterparts together shall constitute one agreement.

IN WITNESS WHEREOF Vendor, Subco and Purchaser have executed and delivered this
Conveyance as of the date first above written.

ARCH ENERGY INC.


Per: __________________________________
           Don Martin, President and CEO

SOURCE PETROLEUM INC.


Per: __________________________________
           Sam Charanek, President and CEO

1245147 ALBERTA LTD.


Per: __________________________________
           Sam Charanek, President and CEO

Page 44

--------------------------------------------------------------------------------

Schedule "E"

attached to and made part of a Purchase and Sale Agreement
dated September 7, 2007
between ARCH ENERGY INC. and SOURCE PETROLEUM INC. and 1245147 ALBERTA LTD.

ASSUMED LIABILITIES

None.

Page 45

--------------------------------------------------------------------------------